ASSe DG RBSTTBLE pottinent hes red O6/dd/at PaeeSvoPa4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
v. 21 Cr. 317 (DLC)
Elliot Smerling

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

IL, Disclosure Material. The Government has made and will make disclosure to the
defendant of documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure
material may include material that (i) affects the privacy, confidentiality and business interests of
individuals and entities; (ji) would impede, if prematurely disclosed, the Government's ongoing
investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly
disseminated; and (iv) that is not authorized to be disclosed to the public or disclosed beyond that
which is necessary for the defense of this criminal case.

2, Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation or the need
for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

 
Asse 1 PIrOUSLTDLE Document 2-1 ‘Filed Bedd/at Page oor 4”

3. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

4, Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

5. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.¢,, personnel employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action,

6. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action, All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Disclosure and Protection of Seized ESI
8. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

 

 

 

 

 

 

 

 

 
Ase TALE MOSTF-BLE Hocament 22-1 ‘Filed Gedg/er Bayes oP a"

during the course of the investigation, from various computers, cell phones, and other devices and
storage media,

9, The Government is authorized to disclose to counsel for the defendant, for use solely as
permitted herein, the entirety of such seized ESI as the Government believes may contain
disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and
personnel for whose conduct counsel is responsible, £e., personnel employed by or retained by
counsel, may review the seized ES! disclosure material to identify items pertinent to the defense,
They shall not further disseminate or disclose any portion of the seized ESI disclosure material
except as otherwise set forth under this Order.

10. This Order places no restriction on a defendant’s use or disclosure of ES] that originally
belonged to the defendant.

Return or Destruction of Material

11. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later,

12. The defense shall provide a copy of this Order fo prospective witnesses and persons

retained by counse! to whom the defense has disclosed disclosure material or the Government’s

 
Asse Fir USTT-BLE Document 22-1 ‘Filed Oeldgist Bage-a“oPA*

ESI production, AH such persons shall be subject to the terms of this Order. Defense counsel shail
maintain a record of what information has been disclosed to which such persons.

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

oo“

i
by:  ~tesN Le CA Date: — 6/3/2021
Jilan J. Kamat
Timothy V. Capozzi
Assistant United States Attorneys

DOC Ce Date: @ | € Zod
David M. Kubiliun, Esq

Guy Lewis, Esq.

Adriana.Collado-Hudak

Counsel for Elliot Smerling

SO ORDERED:

Dated: New York, New York
June iis 2021

dhe Li,

THE HON@RABLE DENISE L. COTE
UNITED STATES DISTRICT JUDGE

 
